IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 16-20747
                                                                              FILED
                                                                      September 29, 2017
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
SEALED APPELLEE,

                                                 Plaintiff-Appellee

v.

SEALED APPELLANT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-191-2


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Appellant challenges the imposition of a two-level enhancement under
U.S.S.G. § 2B5.1(b)(4) for possessing a dangerous weapon in connection with
his offense of dealing in counterfeit United States currency. We review the
legal conclusion that he possessed a firearm in connection with the offense de
novo and any related factual findings or inferences for clear error. See United
States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                  No. 16-20747

      According to Appellant, the district court erred in determining that
there was a sufficient nexus between the firearm and his offense. He contends
that the spatial or temporal proximity of a weapon to the evidence of an offense
is not enough. The evidence showed that Appellant was selling and receiving
large amounts of cash (counterfeit and genuine). At the time of his arrest, he
was sleeping in his car in a parking lot with more than $30,000 in counterfeit
bills in plain sight, and he admitted that he had been involved in the
distribution of $400,000 in counterfeit currency. Agents found him there after
he failed to show up at a planned sale to an undercover agent at which
Appellant expected to receive $40,000 in genuine currency. Agents recovered
a firearm in a search of his vehicle.
      Given the facts of this case, it was reasonable to infer that the firearm
was present to protect the counterfeit bills or the proceeds of their planned sale
against theft. See, e.g., United States v. Condren, 18 F.3d 1190, 1198-1200 (5th
Cir. 1994) (applying a similar enhancement under U.S.S.G. § 2K2.1(b)). We
find no error in the imposition of the enhancement. The judgment of the
district court is AFFIRMED.




                                        2